DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 04/21/2021. 
The Examiner acknowledges the preliminary amendment filed on 04/21/2021 in which amendments were submitted. 
Claims 1-23 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 04/21/2021 are noted. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 16 refers to an adjusting element for adjusting the stop angle of the pivoting control member of a game controller according to claim 1, but claim 1 is drawn to a game controller comprising an assembled shell and control means, which is passed through the assembled shell, etc. Claim 16, as it pertains to a game controller assembly, fails to further limit the game controller of Claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claims 19-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 19 refers to the assembly comprising at least two adjusting elements for a game controller according to claim 16, but claim 16 is drawn to an adjusting element. Claim 19, as it pertains to a game controller assembly, fails to further limit the game controller of Claim 16 from which it depends. Additionally, claim 16, as it pertains to a game controller assembly, fails to further limit the game controller of Claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 20-21 are dependent upon Claim 19 and is rejected based due the inherited deficiencies of Claim 19 as noted above.

Claims 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 22 refers to a method for adjusting the stop angle of the pivoting control member of a game controller of claim 1, but claim 1 is drawn to a game controller comprising an assembled shell and control means, which is passed through the assembled shell, etc.  Claim 22, as it pertains to a method, fails to further limit the game controller (apparatus) of Claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim 23 is dependent upon Claim 22 and is rejected based due the inherited deficiencies of Claim 22 as noted above.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon conducting a prior art search, the closest prior art where patentability can be seen in but not limited to Independent Claim 1 is U.S. Patent Application Publication 2017/001106 A1 to Gassoway et al. (hereinafter Gassoway) and U.S. Patent 9,710,072 to Strahle et al. (hereinafter Strahle).  Gassoway discloses a game controller, that includes a thumbstick having adjustable tilt tension.  The user input device includes a housing, a joystick assembly, a thumbstick cap, and an adjustment mechanism.  The housing defines an internal cavity of the user input device and includes an aperture.  The joystick assembly is disposed within the internal cavity.  The joystick assembly comprises a tilt-able post and is operable to generate an analog input control signal based on a position of the tilt-able post in relation to a default position.  The thumbstick cap is mounted through the aperture to an end of the tilt-able post.  The adjustment mechanism is configured to enable a tilt tension of the tilt-able post to be changed.   Strahle discloses  a game controller having first, second, and/or third heads, which are suitably, each separately, from being removably assembled with the pivoting shaft without disassembling the shell from the game controller.
Gassoway and/or Strahle, alone or in combination fails to disclose “… at least one adjusting element for adjusting the stop angle (a) of the control member, which adjusting element can be removably mounted on the control member and removed from the control 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-23 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715